Appeal by insurance carrier from an award and decision of the State Industrial Board made under the Workmen’s Compensation Law in favor of claimant. The only question presented is whether the insurance policy issued by appellant to the employer-respondent covered the claimant. The kind and nature of the duties of claimant’s employment, including the work in which he was engaged when he met with injury by accident, and the arrangement made by the employer-respondent for the performance of those duties brought claimant within the coverage of the policy. Any doubt raised by the literalness of the policy provisions is resolved by the statute. (Workmen’s Compensation Law, § 54, subd. 4.) Award and decision affirmed, with costs to the State Industrial Board. All concur. [See post, p. 1072.]